Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 22, 2021

                                      No. 04-20-00553-CV

                          IN THE INTEREST OF A.Z.F., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-08725
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

       Appellant’s brief was due on February 24, 2021. Neither the brief nor a motion for
extension of time has been filed. We therefore ORDER appellant to file the appellant’s brief in
this court no later than 15 days from the date of this order, along with a written response
reasonably explaining: (1) the failure to timely file the brief and/or a motion for extension; and
(2) why appellee is not significantly injured by appellant’s failure to timely file a brief.

        If appellant fails to file a brief and the written response by the date ordered, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P.
42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court order).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court